Exhibit 12 General Electric Company Ratio of Earnings to Fixed Charges (Dollars in millions) Six months ended June 30, 2008 (Unaudited) General Electric Company and consolidated affiliates Earnings(a) $ 11,973 Plus Interest and other financial charges included in expense(b) 13,241 One-third of rental expense(c) 332 Adjusted “earnings” $ 25,546 Fixed Charges Interest and other financial charges included in expense(b) $ 13,241 Interest capitalized 38 One-third of rental expense(c) 332 Total fixed charges $ 13,611 Ratio of earnings to fixed charges 1.88 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
